Citation Nr: 0800397	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the thoracolumbar spine.

2.  Entitlement to service connection for left leg meralgia 
paresthesia/lumbar radiculopathy.

3.  Entitlement to service connection for left ankle 
arthritis.

4.  Entitlement to service connection for right ankle 
arthritis.

5.  Entitlement to service connection for a cervical spine 
condition.

6.  Entitlement to service connection for a left knee 
condition.

7.  Entitlement to service connection for a right knee 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1965 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at the RO in September 2007.

At the time of the September 2007 hearing conducted by the 
undersigned, the veteran indicated that he was withdrawing 
from appellate review his claim of entitlement to an 
increased rating for bilateral hearing loss.  The issue is no 
longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

The veteran testified before the undersigned in September 
2007 that he had recently been awarded Social Security 
disability benefits.  He also indicated that there might be a 
statement from his physician in the Social Security records 
which might aid in support of his claims.  These records are 
potentially pertinent to the issues on appeal and VA is 
required to obtain them prior to deciding the veteran's 
claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992)); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

The veteran was afforded a VA examination in June 2004 to 
determine if any of his claimed disabilities were 
etiologically linked to a motor vehicle accident which 
occurred in 1966 or 1967 during his active duty service.  The 
examiner did not provide any opinion at all regarding the 
veteran's claimed cervical spine disability.  The Board finds 
that the veteran should be scheduled for a VA examination to 
determine the nature, extent and etiology of any cervical 
spine disorder found on examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

2.  The veteran should be afforded a VA 
medical examination by an appropriately 
qualified health care professional in 
order to determine the nature, extent and 
etiology of any cervical spine disability 
found on examination.  The claims file 
must be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination and 
the examination report should be 
annotated to indicate review of the 
claims file was conducted.  The examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that any current cervical spine 
disability identified on examination is 
causally related to the veteran's active 
service or any incident therein.  A 
complete rationale for the opinions 
should be provided.  

The examiner should be advised that the 
term "at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it. 

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

